Citation Nr: 1624794	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO. 13-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition, claimed as bilateral knee arthritis. 

2. Entitlement to service connection for a back condition, claimed as back arthritis. 

3. Entitlement to service connection for a right hand condition, claimed as arthritis. 

4. Entitlement to service connection for migraine headaches. 

5. Entitlement to service connection for anemia.

6. Entitlement to service connection for an acquired psychiatric condition, claimed as mental stress, anxiety, and depression. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. The law provides that VA must broadly read claims and when a claimant asserts service connection, she does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Veteran's three orthopedic claims have been developed as one claim for her knees, one claim for her back, and one claim of general arthritis. During the November 2014 Board hearing, the Veteran testified that she had arthritis in her knees, her back, and her right hand; the Veteran did not identify any other joint in the context of her general arthritis claim. Therefore, in consideration of the holding in Brokowski, the Board has recharacterized the issues as reflected on the title page.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

During the November 2015 Board hearing, the Veteran testified that she received treatment during service for complaints related to her knees, back, right hand, and headaches. Additionally, the Veteran reported that she was diagnosed with anemia during service. Review of the available service treatment records reflects notations of a backache and headaches. However, the Veteran testified that there may be missing service treatment records that may be in the possession of the Army Reserve in North Carolina or the Georgia National Guard; these records do not appear to have been requested. The Veteran further testified that she has received treatment for all of the claimed conditions at a VA medical facility; these records do not appear to have been requested. Accordingly, a remand is required to obtain these outstanding records. 

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in November 2013 and therefore, the acquired psychiatric claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that she submit any service treatment or personnel records in her possession. All submitted records should be associated with the claims file. The AOJ should also request that the Veteran identify the specific unit in which she served within the United States Army Reserve in North Carolina and the Georgia National Guard. 

2. Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty. All received records should be associated with the claims file.

3. Request that the Veteran identify and secure any relevant private medical records. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

4. Obtain any VA medical records and associate them with the claims file.

5. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the claimed bilateral knee, back, and right hand conditions. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current disability regarding the knees, the back, or the right hand?

If yes, the examiner should provide all appropriate diagnoses. 

b. If a current disability is found, did the disability begin during service or is it otherwise related to any incident of service?

c. If degenerative joint disease is diagnosed, did the degenerative joint disease manifest to a compensable degree within one year of service separation?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A March 1985 service treatment record notation that the Veteran experienced recurrent idiopathic leg pain with a negative medical work-up. 

*A July 1986 service treatment record that reflects complaints of a backache. 

*The Veteran's contention that she experienced injuries to her knees, back, and right hand due to her in-service duties performing tank maintenance. See April 2010 Statement; June 2011 Statement; November 2015 Board Hearing Transcript.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed headache disability. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current headache disability?

b. If yes, did the headache disability began during service or is it otherwise related to any incident of service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A July 1986 service treatment record that reflects complaints of a headache. 

*A March 1987 service treatment record that reflects the Veteran reported mild headaches during her pregnancy.

*A June 1987 service treatment record that reflects complaints of posterior cervical, occipital, temporal, and frontal pain. The Veteran reported increased symptoms in the evening and when outdoors. The service clinician indicated possible sources of the Veteran's headache as tension or an optometric condition; however, the service clinician also noted concern about possible secondary gain.

*The Veteran's contention that she developed headaches during service due to mental stress. See April 2010 Statement; June 2011 Statement; November 2015 Board Hearing Transcript. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed anemia. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a current disability manifested by anemia?

b. If yes, did the anemia disability began during service or is it otherwise related to any incident of service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*An October 1986 service laboratory report that documents the Veteran's hemoglobin level at 12.0 grams per deciliter (g/dl).

*A March 1987 service hospital discharge summary report that indicates the Veteran's hemoglobin level was 11.4 g/dl. 

*A May 1987 service laboratory report that documents the Veteran's hemoglobin level at 12.7 g/dl.

*The Veteran's contention that she developed anemia due to inhalation of acetone during her duties in the motor pool. See April 2010 Statement; June 2011 Statement; November 2015 Board Hearing Transcript.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the any acquired psychiatric disorder. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner the VA examiner should provide the following opinions: 

a. Does the Veteran have a current acquired psychiatric disability, diagnosed either under the DSM-IV or DSM-5 diagnostic criteria?

b. If yes, did the Veteran's acquired psychiatric disorder have its onset during service, or is it otherwise related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*An April 2010 Statement in which the Veteran contends she experienced mental stress and anxiety due to the traumatic death of a family member that occurred during her service. 

*A June 2011 Statement in which the Veteran reported stress, anxiety, nightmares, and trouble sleeping during service, which she attributed to pressure from her male service member counterparts and the murder of her fiancé during service. 

*The Veteran's November 2014 Board hearing testimony in which she reported stress and anxiety during service, which she attributed to pressure and harassment, including sexual harassment, from her male service member counterparts. The Veteran reported continued anxiety when she sees individuals in uniform. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

9. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner(s) for further review and discussion.

10. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




